133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Juanita STOCKER, on behalf of Brian Stocker, Appellant,v.John J. CALLAHAN, Acting Commissioner, Social SecurityAdministration, Appellee.
No. 97-2139.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 9, 1997Filed:  December 19, 1997

Before BOWMAN, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
PER CURIAM.


1
Appellant appeals the judgment of the District Court1 affirming the decision of the Commissioner denying appellant's claim on behalf of her son (now nearly 21 but a minor when the claim was filed) for Supplemental Security Income disability benefits.  Having considered appellant's arguments for reversal, we conclude that the Administrative Law Judge made no error of law and that the administrative decision denying the claim for disability benefits is supported by substantial evidence in the record as whole.  Because the case raises no novel issues and an opinion by this Court thus would lack precedential value, we forego further discussion.


2
The judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.


3
A true copy.



1
 Honorable John Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the parties consented to submit the case in accordance with 28 U.S.C. § 636(c)